867 So. 2d 580 (2004)
R.C., Father of M.W., a Minor, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D03-1437.
District Court of Appeal of Florida, First District.
March 4, 2004.
Stanley H. Griffis, III, of Hulslander & Griffis, P.A., Gainesville, for Appellant.
Lucy Goddard-Teel, Gainesville, for Appellee Department of Children and Families.
Nancy A. Wilkov, Guardian Ad Litem Program, Gainesville, for Appellee Guardian Ad Litem.
PER CURIAM.
The order of involuntary termination of parental rights is AFFIRMED in all aspects, except that portion finding clear and convincing evidence of egregious conduct, pursuant to section 39.806(1)(f), Florida Statutes, which is stricken, in that such conduct was not alleged in the petition for termination.
AFFIRMED, as modified.
ERVIN, BARFIELD, and POLSTON, JJ., concur.